Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder
Claims 1-4 are allowable. Claims 13-14, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions, as set forth in the Office action mailed on 11/25/20, is hereby withdrawn and claims 13-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Carol A. Marmo on 08/18/21.
The application has been amended as follows: 
Claim 13, line 1, after  releasing agent, insert ---of claim 1---
Claim 13, line 5, after comprises, delete “a hygroscopic compound” and insert ---calcium chloride---  
Claim 13, line 6, after comprises, “ delete “a metal chlorite” and insert
 ---sodium chlorite---
Claims 15-20 and 22-39 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record does not teach, suggest or disclose the claimed antimicrobial releasing agent comprising the claimed acidified silica gel with a specific pH of from 1.4 to 3.1 in a specific amount, sodium chlorite in a specific amount and calcium chloride as a trigger compound in a specific amount. The instant specification demonstrates in example 1 and illustrates in figure 7 the release properties of this composition at different pH levels, from pH 1.42 to pH 3.14. The graph shows that the lowest pH provided the highest level ClO2 concentration and the highest pH provided the lowest level ClO2 concentration, which is neither taught nor suggested by the prior art of record. The claimed invention is therefore novel and distinguished from prior art of record.
Claims 1-4 and 13-14 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612